DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 4, 2021 has been entered.

Status of Claims
This Office Action is in response to the Request for Continued Examination dated September 23, 2020. Claims 1, 3-4, 6-8, 10, 13-15, and 21-24 are presently pending and are presented for examination. 	

Response to Amendments
In view of Applicant’s amendments filed September 23, 2020, Examiner withdraws the claim objections; withdraws the 35 U.S.C. 112(a) rejections; withdraws the 35 U.S.C. 112(b) rejections; and maintains the 35 U.S.C. 103 prior art rejections. 



Response to Arguments
Applicant's arguments filed September 23, 2020 have been fully considered but they are not persuasive. 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., modifying the FP) are not required in the rejected claims. As applicant points out, the claim requires modifying the flight path and/or the speed of the aircraft which merely requires one of the two limitations; see Response at p. 9, par. 3. 

Applicant argues that Haskins does not disclose that the limiting condition determination is made in response to the determination that both VNAV and AP are engaged; see Response at p. 9, par. 5. Examiner disagrees. Haskins as a whole is directed toward a system in which the AP is always engaged and vertical navigation (i.e., VNAV) is part of the AP; see at least Haskins at Col. 1, Ln. 37-41and Col. 15 Ln. 19-34; vertical navigation is engaged, and autopilot is engaged. Because the VNAV and AP are engaged during all operations described in the application, it is obvious to one of ordinary skill in the art that the limiting condition determination is responsive to the VNAV and AP being engaged. 
	Furthermore and as shown in Fig. 3, the autonomous vehicle flight controller (i.e., autopilot) information is an input into the system and is used to generate new trajectories based on the relevant inputs which include the limiting condition. This shows that the VNAV and AP .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 4 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are the steps of claim 1, as claim 4 now depends from a cancelled claim.

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are the elements of claim 8 as claim 22 now depends from a cancelled claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1, 4, 7, 8, 10-11, 14-15, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Pat. No. 8,380,424 (hereinafter “Bushnell”; previously of record) in view of Pat. No. 10,114,381 (hereinafter “Haskins”; previously of record).

Regarding claim 1, Bushnell discloses A flight control method for collision avoidance for a host aircraft (see at least Col. 1 Ln. 6-8), the method comprising: 
receiving host aircraft state data from navigation sensors (see at least Fig. 2, and Col. 5 Ln.46-54; the navigation sensors provide aircraft state data); 
receiving a flight plan (FP) for the host aircraft from a flight management system (FMS), the FP comprising a planned flight path (see at least Fig. 3, Fig. 6, Col. 8 Ln. 31-50, and Col. 18, Ln. 65-Col. 19 Ln. 10; a flight plan is received from the flight management system); 
receiving, from a Traffic Alert and Collision Avoidance System (TCAS), TCAS data see at least Col. 17 Ln. 45-52; TCAS data is received from the Traffic Alert and Collision Avoidance System); 
evaluating a trajectory of a neighbor aircraft based on the TCAS data (see at least Fig. 3 and Col. 18 Ln.41-52; TCAS data includes additional aircraft data, traffic position and rates, traffic planned trajectory, aircraft position and rates, and aircraft planned trajectory. The trajectory of a neighbor aircraft is equivalent to the traffic planned trajectory); 
predicting a flight path conflict between the trajectory of the neighbor aircraft and the planned flight path of the host aircraft (see at least Col. 1, Ln. 41-46 and Col. 18 Ln.41-52 possible conflict is predicted), 
responsive to predicting the flight path conflict, modifying the FP for the host aircraft in the FMS or a speed of the host aircraft (see at least Col. 3 Ln. 45-48 and Col. 4, Ln. 3-4; the flight path may be altered and/or the speed of the aircraft may be altered in response to a collision possibility being detected); 
subsequent to the modifying, receiving a TCAS resolution advisory (RA) related to the neighbor aircraft, the TCAS RA being an evasive maneuver (see at least Col. 18, Ln. 25-29; a resolution advisory including a new suggested flight plan is displayed to the pilot). 
However, Bushnell does not explicitly teach responsive to receiving the RA, (i) beginning to follow the evasive maneuver and (ii) determining whether both vertical navigation (VNAV) is engaged in the FMS and automatic pilot (AP) is engaged; 
responsive to determining that both the AP and the VNAV are engaged, referencing the FMS to determine whether a limiting condition applies to the evasive maneuver, from among: a nearby parallel runway, a terrain issue, a power issue, a weather issue, an altitude issue, an airspeed issue, an issue with an aircraft angle of attack (AOA), and a pilot entered inhibit; 
2responsive to determining that no limiting conditions apply to the evasive maneuver, controlling a vertical path of the host aircraft, via modifying FMS VNAV guidance to thereby implement the evasive maneuver; and 
responsive to determining that at least one limiting condition applies to the evasive maneuver, alerting a pilot to take control for a manual response to the evasive maneuver
	Haskins, in the same field of endeavor, teaches responsive to receiving the RA, (i) beginning to follow the evasive maneuver and (ii) determining whether both vertical navigation (VNAV) is engaged in the FMS and automatic pilot (AP) is engaged (see at least Col. 15 Ln. 19-34; vertical navigation is engaged, and autopilot is engaged); 
responsive to determining that both the AP and the VNAV are engaged, referencing the FMS to determine whether a limiting condition applies to the evasive maneuver (see at least Col. 10 Ln. 53-65; the system determines if weather creates a limiting condition for the possible aircraft route (i.e., evasive maneuver; see Col. 10 Ln. 22-52)), from among: a nearby parallel runway, a terrain issue, a power issue, a weather issue, an altitude issue, an airspeed issue, an issue with an aircraft angle of attack (AOA), and a pilot entered inhibit (see at least Col. 10, Ln. 22-65; one limiting condition is a weather issue); 
2responsive to determining that no limiting conditions apply to the evasive maneuver, controlling a vertical path of the host aircraft, via modifying FMS VNAV guidance to thereby implement the evasive maneuver (see at least Col. 10 Ln. 22-65; if there is a weather limiting condition, the evasive maneuver is re-routed. If there is not a weather limiting condition, the initial evasive maneuver is not altered); and 
responsive to determining that at least one limiting condition applies to the evasive maneuver, alerting a pilot to take control for a manual response to the evasive maneuver (see at least Col. 10 Ln. 53-65; the system determines if weather creates a limiting condition for the possible aircraft route (i.e., evasive maneuver; see Col. 10 Ln. 22-52)).
One of ordinary skill in the art, before the time of filing, would be motivated to modify the disclosure of Bushnell with the teachings of Haskins in order to help eliminate human error during collision avoidance maneuvers; see at least Haskins at Col. 1, Ln. 41-46.  

Regarding claim 4, Bushnell and Haskins disclose and teach all of the limitations of claim 1. Additionally, Haskins, in the same field of endeavor, discloses implementing the evasive maneuver upon condition that no user override was received (see at least Col. 9 Ln. 50-59; if the pilot does not input a response to override the autopilot, the evasive maneuver is implemented).
One of ordinary skill in the art, before the time of filing, would be motivated to modify the disclosure of Bushnell with the teachings of Haskins in order to help eliminate human error during collision avoidance maneuvers; see at least Haskins at Col. 1, Ln. 41-46.  

Regarding claim 7, Bushnell and Haskins disclose and teach all of the limitations of claim 1. Additionally, Bushnell discloses wherein a modified flight path comprises a modification to a planned descent (see at least Col. 1 Ln. 37-41).

Regarding claim 8, Bushnell discloses A flight management system for a host aircraft (see at least Col. 1 Ln. 6-8), the system comprising: 
a flight management system (FMS) comprising a flight plan (FP) for the host aircraft (see at least Fig. 3, Fig. 6, Col. 8 Ln. 31-50, and Col. 18, Ln. 65-Col. 19 Ln. 10; a flight plan is received from the flight management system), the FP comprising a planned flight path (see at least Fig. 3, Fig. 6, Col. 8 Ln. 31-50, and Col. 18, Ln. 65-Col. 19 Ln. 10; a flight plan is received from the flight management system which includes a planned flight path); 
an autopilot system (AP) (see at least Fig. 2; an autopilot system is present); and 
a control module operationally coupled to the FMS and to the AP (see at least Fig. 2, the collision avoidance computer connected to the various flight management/flight information systems), the control module configured to: 
…receive position determining data for the host aircraft from the FMS (see at least Fig. 3, Fig. 6, Col. 8 Ln. 31-50, and Col. 18, Ln. 65-Col. 19 Ln. 10; a flight plan is received from the flight management system); 
receive TCAS data from a Traffic Alert and Collision Avoidance System (TCAS) (see at least Col. 17 Ln. 45-52; TCAS data is received from the Traffic Alert and Collision Avoidance System); 
evaluate a trajectory of a neighbor aircraft based on the TCAS data (see at least Col. 18 Ln.41-52); 
predict a flight path conflict between the trajectory of the neighbor aircraft and the planned flight path of the host aircraft (see at least Fig. 3 and Col. 18 Ln.41-52; TCAS data includes additional aircraft data, traffic position and rates, traffic planned trajectory, aircraft position and rates, and aircraft planned trajectory. The trajectory of a neighbor aircraft is equivalent to the traffic planned trajectory), 
responsive to predicting the flight path conflict, modify the FP for the host aircraft in the FMS (see at least Col. 3 Ln. 45-48 and Col. 4, Ln. 3-4; the flight path may be altered and/or the speed of the aircraft may be altered in response to a collision possibility being detected); 
subsequent to modifying the FP for the host aircraft in the FMS, receive a TCAS resolution advisory (RA) related to the neighbor aircraft, the TCAS RA being an evasive maneuver (see at least Col. 18, Ln. 25-29; a resolution advisory including a new suggested flight plan is displayed to the pilot). 
However, Bushnell does not explicitly teach 
…3determine, in the host aircraft, each of the following conditions: (1) when AP is engaged, (2) that the flight plan (FP) is in the FMS, and (3) when vertical navigation (VNAV) is engaged in the FMS…
responsive to receiving the RA, (i) begin to follow the evasive maneuver and (ii) determine whether both the AP and VNAV are engaged; 
responsive to determining that both the AP and VNAV are engaged, determine whether a limiting condition, from among: a nearby parallel runway, a terrain issue, a power issue, a weather issue, an altitude issue, an airspeed issue, an issue with an aircraft angle of attack (AOA), and a pilot- entered inhibit, applies to the evasive maneuver; 
4responsive to determining that no limiting conditions apply to the evasive maneuver, control a vertical path of the host aircraft, via modifying FMS VNAV guidance, to thereby implement the evasive; and 
responsive to determining that at least one limiting condition applies to the evasive maneuver, alert a pilot to take control for a manual response to the evasive maneuver
	Haskins, in the same field of endeavor, teaches
…3determine, in the host aircraft, each of the following conditions: (1) when AP is engaged, (2) that the flight plan (FP) is in the FMS, and (3) when vertical navigation (VNAV) is engaged in the FMS (see at least Fig. 2 and Col. 15 Ln. 19-34; vertical navigation is engaged, and autopilot is engaged and the flight plan is in the FMS);…
responsive to receiving the RA, (i) begin to follow the evasive maneuver and (ii) determine whether both the AP and VNAV are engaged (see at least Col. 15 Ln. 19-34; vertical navigation is engaged, and autopilot is engaged); 
responsive to determining that both the AP and VNAV are engaged, determine whether a limiting condition, from among: a nearby parallel runway, a terrain issue, a power issue, a weather issue, an altitude issue, an airspeed issue, an issue with an aircraft angle of attack (AOA), and a pilot- entered inhibit, applies to the evasive maneuver (see at least Col. 10, Ln. 22-65; one limiting condition is a weather issue); 
4responsive to determining that no limiting conditions apply to the evasive maneuver, control a vertical path of the host aircraft, via modifying FMS VNAV guidance, to thereby implement the evasive (see at least Col. 10 Ln. 22-65; if there is a weather limiting condition, the evasive maneuver is re-routed. If there is not a weather limiting condition, the initial evasive maneuver is not altered); and 
responsive to determining that at least one limiting condition applies to the evasive maneuver, alert a pilot to take control for a manual response to the evasive maneuver (see at least Col. 20 Ln. 48-58; the autopilot function is disengaged (i.e., (ii) of condition (a) is not satisfied) resulting in alerting the pilot that the plane is in manual control).
One of ordinary skill in the art, before the time of filing, would be motivated to modify the disclosure of Bushnell with the teachings of Haskins in order to help eliminate human error during collision avoidance maneuvers; see at least Haskins at Col. 1, Ln. 41-46.  

Regarding claim 10, Bushnell discloses and Haskins teaches all of the limitations of claim 8. However, Bushnell does not explicitly teach wherein the control module is configured to implement the evasive maneuver upon further condition that no user override was received.
Haskins, in the same field of endeavor, teaches wherein the control module is configured to implement the evasive maneuver upon further condition that no user override was received (see at least Col. 9 Ln. 50-59; if the pilot does not input a response to override the autopilot, the evasive maneuver is implemented).
One of ordinary skill in the art, before the time of filing, would be motivated to modify the disclosure of Bushnell with the teachings of Haskins in order to help eliminate human error during collision avoidance maneuvers; see at least Haskins at Col. 1, Ln. 41-46.  

Regarding claim 14, Bushnell and Haskins disclose and teach all of the limitations of claim 8. Additionally, Haskins, in the same field of endeavor, teaches wherein the control module is further configured to: select a VNAV submode that enables the control module to command and control the vertical path of the host aircraft; and implement the evasive maneuver only responsive to selecting the VNAV submode (see at least Col. 15 Ln.19-49; the autopilot system may actuate the VNAV vertical speed control, altitude change control, and/or vertical path of the aircraft).
One of ordinary skill in the art, before the time of filing, would be motivated to modify the disclosure of Bushnell with the teachings of Haskins in order to help eliminate human error during collision avoidance maneuvers; see at least Haskins at Col. 1, Ln. 41-46.  

Regarding claim 15, Bushnell and Haskins disclose and teach all of the limitations of claim 14. Additionally, Haskins, in the same field of endeavor, teaches wherein the VNAV submode is one from the set including: "Vertical Speed," "Flight Level Change" (VFLC), and "Vertical Path" (VPTH) (see at least Col. 15 Ln.19-49; the autopilot system may actuate the VNAV vertical speed control, altitude change control, and/or vertical path of the aircraft).
One of ordinary skill in the art, before the time of filing, would be motivated to modify the disclosure of Bushnell with the teachings of Haskins in order to help eliminate human error during collision avoidance maneuvers; see at least Haskins at Col. 1, Ln. 41-46.  

Regarding claim 22, the Bushnell and Haskins combination discloses and teaches all of the limitations of claim 1. Additionally, Haskins, in the same field of endeavor, teaches subsequent to receiving the TCAS RA, determining that the TCAS RA has been dismissed by a pilot and providing guidance to guide the host aircraft back to its FP (see at least Col. 9, Ln. 31-40; the pilot may dismiss the alert resulting in the autopilot system guiding the aircraft along its FP).
One of ordinary skill in the art, before the time of filing, would be motivated to modify the disclosure of Bushnell with the teachings of Haskins in order to help eliminate human error during collision avoidance maneuvers; see at least Haskins at Col. 1, Ln. 41-46.  

Regarding claim 24, the Bushnell and Haskins combination discloses and teaches all of the limitations of claim 10. Additionally, Haskins, in the same field of endeavor, discloses wherein the control module is further configured to, subsequent to receiving the TCAS RA, determine that the RA has been dismissed by a pilot and provide guidance to guide the host aircraft back to its TCAS FP (see at least Col. 9, Ln. 31-40; the pilot may dismiss the alert resulting in the autopilot system guiding the aircraft along its FP).
see at least Haskins at Col. 1, Ln. 41-46.  

Claims 3, 6, 13, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bushnell in view of Haskins in further view of Pat. No. 8,521,340 (hereinafter “Coulmeau”; previously of record).

Regarding claim 3, Bushnell and Haskins disclose and teach all of the limitations of claim 1. However, the combination does not explicitly teach automatically and without user input, providing guidance for returning the host aircraft to the FP subsequent to implementing the evasive maneuver.
Coulmeau, in the same field of endeavor, teaches automatically and without user input, providing guidance for returning the host aircraft to the FP subsequent to implementing the evasive maneuver (see at least Col. 9 Ln.32-57; once the emergency maneuver is completed, a rejoining path is calculated and executed, autonomously, to rejoin the flight plan).
One of ordinary skill in the art, before the time of filing, would be motivated to combine the disclosure of Bushnell with the teachings of Coulmeau in order to improve accounting for regulatory and operational constraints for autopilot systems; see at least Coulmeau at Col. 1, Ln. 14-19.

Regarding claim 6, Bushnell, Haskins, and Coulmeau disclose and teach all of the limitations of claim 3. Additionally, Coulmeau, in the same field of endeavor, teaches wherein providing guidance for returning to the FP responsive to completing the evasive maneuver is based on receiving a pilot concurrence (see at least Col. 7 Ln. 58-61; possible flight patterns are presented and selected resulting in a “concurrence” for the selected path to return to the flight plan).
One of ordinary skill in the art, before the time of filing, would be motivated to combine the disclosure of Bushnell with the teachings of Coulmeau in order to improve accounting for regulatory and operational constraints for autopilot systems; see at least Coulmeau at Col. 1, Ln. 14-19.

Regarding claim 13, Bushnell discloses and Haskins teaches all of the limitations of claim 8. However, Bushnell does not explicitly teach wherein the control module is further configured to modify the flight path only when a pilot concurrence is received. 
Coulmeau, in the same field of endeavor, teaches wherein the control module is further configured to modify the flight path only when a pilot concurrence is received (see at least Col. 7 Ln. 58-61; possible flight patterns are presented and selected resulting in a “concurrence” for the selected path to return to the flight plan).
One of ordinary skill in the art, before the time of filing, would be motivated to combine the disclosure of Bushnell with the teachings of Coulmeau in order to improve accounting for regulatory and operational constraints for autopilot systems; see at least Coulmeau at Col. 1, Ln. 14-19.

Regarding claim 21, Bushnell discloses and Haskins teaches all of the limitations of claim 1. However, the combination does not explicitly teach prompting a pilot for approval before modifying the FP for the host aircraft.
prompting a pilot for approval before modifying the FP for the host aircraft (see at least Col. 7 Ln. 58-61; possible flight patterns are presented and selected resulting in an approval for the selected path to return to the flight plan).
One of ordinary skill in the art, before the time of filing, would be motivated to combine the disclosure of Bushnell with the teachings of Coulmeau in order to improve accounting for regulatory and operational constraints for autopilot systems; see at least Coulmeau at Col. 1, Ln. 14-19.

Regarding claim 23, Bushnell discloses and Haskins teaches all of the limitations of claim 1. However, the combination does not explicitly teach wherein the control module is further configured to prompt a pilot for approval before modifying the FP for the host aircraft.
 Coulman, in the same field of endeavor, teaches wherein the control module is further configured to prompt a pilot for approval before modifying the FP for the host aircraft (see at least Col. 7 Ln. 58-61; possible flight patterns are presented and selected resulting in an approval for the selected path to return to the flight plan).
One of ordinary skill in the art, before the time of filing, would be motivated to combine the disclosure of Bushnell with the teachings of Coulmeau in order to improve accounting for regulatory and operational constraints for autopilot systems; see at least Coulmeau at Col. 1, Ln. 14-19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663

/JAMES M MCPHERSON/Examiner, Art Unit 3663